DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2020/0294839).
	Regarding claims 1, 19, and 20, LEE teaches a method, and apparatus therefore, of picking a die from an adhesive tape comprising positioning a collet 400 over the die on a first surface of the tape, generating a flow of air onto a second surface of the tape opposite to the first surface to displace the die upward, which is either inherently or obviously toward a die-holding surface of the collet positioned above the die, and retaining the die on the collet holding surface while separating the tape from the die (paras. 6, 9, 32, 39, 61; figs. 10-15).  LEE does not describe the collet is of a pick arm, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use a pick arm as the picker 400 with the suction collet (para. 69) because robot arm die pickers were well-known at the time of the invention as means of controllably picking and transferring a die between processing stations.
	Regarding claim 4, LEE does not teach maintaining the collet at a fixed position to maintain a spatial gap (not contact).  LEE teaches moving the collet may be moved down and then up, while the holding surface with the die therebetween moves up to transfer the die to the collet (paras. 68-69), wherein it would have been obvious to one of ordinary skill in the invention to hold the collet arm statically above the die while the die is lifted to it because there would have been a reasonable expectation that the die would be transferred in the same manner as when the collet is moved vertically during separation (MPEP 2141).
	Regarding claims 5 and 18, LEE teaches pre-peeling by raising the die by applying force from injected gas to initiate delamination of the die before placing the picker collet above the die (para. 61).
	Regarding claim 6, LEE teaches plural sweeping raising and lowering of the die (paras. 62, 63, and 88), which is repeated raising and lowering of the die on the table, and it would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the raising and lowering steps because duplication of steps has been held per se obvious (MPEP 2144.04).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied to claim 5 above, and further in view of NEGISHI et al. (US 2020/0365430).
	Regarding claim 14, LEE does not teach imaging during or after pre-peeling to detect an extent of delamination.  NEGISHI teaches another method for peeling a die from an adhesive tape held on a surface by pressing below the tape to raise the die and pick the raised die with a collet, wherein a imaging mechanism is included that detects a peeling state during pre-peeling, wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to image a die of LEE, as disclosed by NEGHISH, because such imaging allows control of the pre-peeling to stop when pre-peeling is complete (NEGISHI; paras. 61, 66, 67, and 71).
	Regarding claims 15 and 16, NEGISHI does not teach the imaging device observing degree of bending or observing from a side, but it would have been obvious to one of ordinary skill in the art at the time of the invention to base control of the process on a bending state or a side view because either would be the equivalent of an operator observing the bending or side view of a die and starting or stopping an operation, and automating a process has been held per se obvious (MPEP 2144.04).
	Regarding claim 17, repetition of process steps has been held per se obvious (MPEP 2144.04).

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
	Applicant argues that LEE does not teach blowing the adhesive tape to displace the die toward a die holding surface of the collet so that the collet can hold on to the die, and that LEE does not teach displacing the die toward picker unit 400 because LEE does not discuss the positioning of the picker unit during gas injection.  LEE teaches blowing on the second surface of the tape to raise the die, which would move the die toward the collet, as well as retaining the die on the surface of the collet, as claimed.  Additionally, should applicant amend the claim to require that the die is displaced directly toward a die-holding surface of the collet, which is not explicitly disclosed by LEE, it would nonetheless be obvious to one of ordinary skill in the art at the time of the invention to position the collet directly above the die while generating the flow of air to reduce adhesion, prior to retaining the die on the collet, in order to minimize the time required for the collet to contact and lift the die.
In response to applicant's argument that LEE does not teach the air flow generator can blow the adhesive tape to displace the die towards the die-holding surface of the collet to retain the die, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  LEE teaches a collet that can be positioned above the die, and is always vertically disposed relative to the die, and the air blows the die vertically, so the apparatus of LEE is inherently capable of the function claimed. 




Allowable Subject Matter
Claims 2-3 and 7-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a picking method as claimed wherein the second surface of the adhesive tape is retained in a retained position by an ejector cap having a tape-holding suction surface, and the blowing comprises generating the flow of air from the ejector cap to propel the tape from the retained position toward the collet; or wherein pre-peeling further comprises repeatedly raising and lowering the adhesive tape by alternately applying a blowing force and a section force through the tape holding suction surface to delaminate the adhesive tape from outer edges of the die.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745